COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-07-099-CV
 
 
JAY KURTIS GRAY                                                            APPELLANTS

AND
GRAY LAW, L.L.P.
                                                   V.
 
KATHERYN ANN GRAY                                                           APPELLEE
 
                                              ------------
 
           FROM
THE 322ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
Appellants Jay Kurtis Gray (AJay@) and Gray
Law L.L.P. (AGray Law@) appeal the trial court=s final decree of divorce.  Jay
has appeared pro se and as attorney for Gray Law. 




The appeal was submitted
without oral argument before a panel of the court on November 27, 2007.  On that day, we notified appellants by letter
that the court was concerned that the appeal is moot because it appears that
the proceeds from the sale of the property in dispute previously held in the
registry of the court have been disbursed in accordance with this court=s prior opinion in case No. 02-05-00379-CV, issued April 20, 2006.[2]  We stated that Aunless the appellant or any party desiring to continue the appeal
files with the court on or before Friday, December 7, 2007 a response showing
grounds for continuing the appeal, this appeal will be dismissed as moot.@  Jay responded in writing that
he and appellant Gray Law have no objection to the appeal being dismissed as
moot.  
        Because Jay and Gray Law have no objection
to the appeal being dismissed as moot, it is ordered that the appeal is
dismissed as moot.[3]  It is further ordered that appellants Jay
Kurtis Gray and Gray Law, L.L.P. shall pay all costs of this appeal, for which
let execution issue.[4]

 
PER CURIAM
 
PANEL
A:  CAYCE, C.J.; HOLMAN and MCCOY, JJ.
 
DELIVERED:  January 10, 2008                                      




[1]See Tex. R. App. P. 47.4.


[2]In re
Gray Law, L.L.P., No. 02-05-00379-CV, 2006 WL 1030206 (Tex. App.CFort
Worth Apr. 20, 2006, orig. proceeding) (mem. op.).


[3]See Tex. R. App. P. 42.1(a)(2), 43.2(f); see
also Garcia v. Gonzales, No. 02-07-00158-CV, 2007 WL 3408640, at *1
(Tex. App.CFort
Worth Nov. 15, 2007, no pet. h.) (mem. op.). 



[4]See Tex. R. App. P. 42.1(d), 43.4.